Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haydock (US 5775318 A), hereinafter Haydock, in view of Hughes (US 4823865 A), hereinafter Hughes, and further in view of Smith (GB 2197449 A), hereinafter Smith.

Regarding claims 1, 7, and 8, Haydock discloses a gas furnace comprising: 
a manifold that provides a flow path of fuel gas (19); 
a burner for burning a mixture of air and fuel gas discharged from the manifold (17); 
a primary heat exchanger that provides a first flow path and allows a combustion gas produced by the combustion of the mixture to move through the first flow path (31 and/or 36); and 
a secondary heat exchanger located adjacent to the primary heat exchanger, that provides a second flow path and allows the combustion gas discharged from the primary heat exchanger to move through the second flow path (38), wherein the secondary heat exchanger comprises: 
at least one tube forming the second flow path (Figures 2 and 2A); and 
a baffle inserted into the at least one tube (42), wherein the baffle comprises: 
a plate extending long in a lengthwise direction of the tube and twisted in the shape of a screw (“spiral twisted ribbons or "turbulators" 42” column 5, line 50).

    PNG
    media_image1.png
    742
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    659
    487
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    410
    746
    media_image3.png
    Greyscale

Haydock does not disclose wherein the baffle comprises: 
a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, 
wherein the plurality of cutouts face an inner side of the tube, 
wherein the plate comprises a plurality of segments each formed in a triangular shape,  
wherein one of the plurality of cutouts is arranged in each of the plurality of segments;
wherein the plurality of cutouts have an overall triangular shape; or
wherein the plurality of cutouts have an overall rectangular shape.

However, Hughes teaches wherein the plate comprises a plurality of segments each formed in a triangular shape (“the turbulator consists of a series of generally triangular sections” column 1, line 61).

    PNG
    media_image4.png
    152
    576
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    262
    400
    media_image5.png
    Greyscale

In view of the teachings of Hughes, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the plate comprises a plurality of segments each formed in a triangular shape as is taught in Hughes, in the gas furnace disclosed by Haydock.
One would have been motivated to include wherein the plate comprises a plurality of segments each formed in a triangular shape because Hughes states “The turbulator of the invention is of simple and inexpensive construction… The turbulator provides turbulence for the fluid flowing within the heat exchanger tube to increase the efficiency of heat transfer, yet provides a minimum pressure drop or restriction” (column 2, line 5). Therefore, employing the teachings of Hughes will improve heat transfer, minimize pressure drop, and decrease cost.

Haydock, as modified by Hughes, does not disclose wherein the baffle comprises: 
a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, 
wherein the plurality of cutouts face an inner side of the tube,   
wherein one of the plurality of cutouts is arranged in each of the plurality of segments;
wherein the plurality of cutouts have an overall triangular shape; or
wherein the plurality of cutouts have an overall rectangular shape.

However, Smith teaches:
a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate (Figures 5 and 9), 
wherein the plurality of cutouts face an inner side of the tube (“the strip is substantially the same in width as the transverse dimension of the bore in which it is inserted” page 1, line 106);
wherein the plurality of cutouts have an overall triangular shape (Figure 9); and
wherein the plurality of cutouts have an overall rectangular shape (Figure 5).

    PNG
    media_image6.png
    291
    354
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    268
    347
    media_image7.png
    Greyscale

In view of Smith’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, 
wherein the plurality of cutouts face an inner side of the tube;
wherein the plurality of cutouts have an overall triangular shape; and
wherein the plurality of cutouts have an overall rectangular shape as is taught in Smith, in the gas furnace as presently modified.
One would have been motivated to include: 
a plurality of cutouts formed on at least one edge of the plate in a width direction of the plate, 
wherein the plurality of cutouts face an inner side of the tube;
wherein the plurality of cutouts have an overall triangular shape; and
wherein the plurality of cutouts have an overall rectangular shape because Smith states “Figs. 5 and 9 have the edges of the strip notched which facilitates interflow of fluid from one side of the strip to the other, particularly in cases where the strip is substantially the same in width as the transverse dimension of the bore in which it is inserted. In addition, the edges provide localised turbulence and contribute to what are known in the art as "edge effects" which minimise the disadvantages of film effects” (page 1, line 102). Therefore, including the cutouts as taught by Smith will improve turbulence and likewise heat transfer.

Haydock, as modified by Hughes and Smith, does not explicitly disclose wherein one of the plurality of cutouts is arranged in each of the plurality of segments. This would be dependent on the frequency of the cutouts in the baffle as modified. However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Smith teaches cutouts, but does not specifically recite the frequency with which the cutouts appear. Achieving more or fewer cutouts to achieve a one to one ratio with the segments is a results-effective variable because Smith states that the cutouts contribute to improved turbulence, however cutouts are an additional manufacturing step. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the number of cutouts, because the selection of cutout quantity to achieve improved turbulence while reducing cost constitutes the optimization of design parameters, which fails to distinguish the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Carbone (US 5997285 A) This reference is provided as evidence that the manifold and nozzle identified in Joardar are, in fact, a manifold and nozzle.

    PNG
    media_image8.png
    548
    801
    media_image8.png
    Greyscale

Diesch (US 5094224 A)  

    PNG
    media_image9.png
    557
    717
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    476
    143
    media_image10.png
    Greyscale

Smith (US 3235003 A) 

    PNG
    media_image11.png
    333
    502
    media_image11.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762